Citation Nr: 1017856	
Decision Date: 05/13/10    Archive Date: 05/26/10

DOCKET NO.  96-28 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a total disability rating for compensation 
purposes on the basis of  individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel




INTRODUCTION

The Veteran had active duty service from September 1959 to 
September 1961.  He also had other periods of active military 
service through March 1985 that have not been verified by the 
service department.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1995 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

In a May 2002 decision, the Board denied the Veteran's claim 
of entitlement to a TDIU.  The Veteran appealed the Board's 
May 2002 decision to the United States Court of Appeals for 
Veterans Claims (CAVC or Court).  In an October 2003 Order, 
the CAVC granted a "Joint Motion for Remand" and vacated the 
May 2002 decision and remanded the matter to the Board for 
further development and readjudication.

The issue was again before the Board in April 2004, when it 
was remanded to the RO for additional development.

In March 2005, the Board again denied the claim.  The Veteran 
appealed the Board's March 2005 decision to the Court.  In a 
May 2006 Order, the Court granted a "Joint Motion for Partial 
Remand" and vacated the March 2005 decision that denied 
entitlement to TDIU and remanded the matter to the Board for 
further development and readjudication.  

In March 2007, September 2008 and August 2009, the Board 
remanded the TDIU claim to the AMC/RO for additional 
evidentiary development and/or to cure a procedural defect.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required on his part.  


REMAND

When the Board remanded the issue on appeal to the AMC/RO in 
September 2008 it directed, in part, that the Veteran be 
afforded a VA examination to determine if he was unemployable 
as a result of his service-connected lumbar spine disorder.  
The Board directed that the VA examiner must provide an 
opinion as to whether it is at least as likely as not (a 50 
percent or greater probability) that the Veteran is unable to 
obtain or retain substantially gainful employment due solely 
to his service-connected lumbar spine disorder.  

A VA examination was conducted in March 2009.  The examiner 
diagnosed lumbosacral spine degenerative disc disease and 
degenerative arthritis with bilateral leg radiculopathy, with 
normal sensory examination and limited motion.  The examiner 
opined that the Veteran was able to sit for three to four 
hours and needed to change positions.  He could stand for 25 
minutes at a time and could lift 30-40 pounds infrequently.  
It was also determined that the Veteran had good use of his 
upper extremities and had intact visual and communication 
skills.  The examiner opined that, based mainly on the 
service-connected disability, the Veteran "may" be 
employable doing substantially gainful sedentary employment.  
The opinion regarding the Veteran's employability did not 
comply with the Board's remand instructions.  The examiner 
did not answer the question as to whether it is at least as 
likely as not (a 50 percent or greater probability) that the 
Veteran is unable to obtain or retain substantially gainful 
employment due solely to his service-connected lumbar spine 
disorder.  The use of the word "may" negates the probative 
value of the opinion.  In this regard, the Court has held 
that medical opinions expressed in terms of "may" also 
implies "may" or "may not" and are too speculative to 
establish a plausible claim by themselves.  See Obert v. 
Brown, 5 Vet. App. 30, 33 (1993).  See also Bostain v. West, 
11 Vet. App. 124, 127-28 (1998); Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).

The Board further notes that its September 2008 remand 
instructions also dictated that, if the examiner concluded 
that the Veteran's service-connected degenerative changes in 
the lumbar spine, alone, would not render him unemployable, 
the examiner should provide an opinion as to the types of 
employment the Veteran could undertake and what types of 
employment duties his service-connected back disability would 
impair.  The examiner who conducted the March 2009 VA 
examination found that the Veteran may be employable but did 
not provide an opinion as to the types of employment the 
Veteran could undertake and what types of employment duties 
his service-connected back disability would impair.  

In the case of Stegall v. West, 11 Vet. App. 268 (1998), the 
Court held that a remand by the Board imposes upon the 
Secretary of the VA a concomitant duty to ensure compliance 
with the terms of the remand.  It was further held that where 
the remand orders of the Board are not complied with, the 
Board errs in failing to insure compliance.  The Court also 
noted that its holdings in that case are precedent to be 
followed in all cases presently in remand status.  Id.  In 
light of the foregoing, this case must be remanded again for 
the actions set forth below.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all 
medical care providers who treated the 
Veteran for his service-connected back 
disorder since 2008.  After securing any 
necessary releases, obtain those records 
which have not already been associated 
with the claims file.

2.  Next, contact the examiner who 
conducted the March 2009 VA examination 
and request that she provide an opinion 
as to as to whether it is more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent or 
greater), or less likely than not (i.e., 
probability less than 50 percent), that 
the Veteran is unable to obtain or retain 
substantially gainful employment due 
solely to his service-connected lumbar 
spine disorder, consistent with his 
education and occupational experience, 
and irrespective of age and any 
nonservice-connected disorders such as 
the Veteran's peptic ulcer disease.  
Substantially gainful employment refers 
to the ability to earn, at a minimum, a 
living wage.  If the examiner concludes 
that the Veteran's service-connected 
degenerative changes in the lumbar spine, 
alone, would not render him unemployable, 
the examiner should provide an opinion as 
to the types of employment the Veteran 
could undertake and what types of 
employment duties his service-connected 
back disability would impair.  If the 
examiner determines that she cannot 
provide the requested opinion without 
another physical examination of the 
Veteran, this should be scheduled.  

If the examiner who conducted the March 
2009 VA examination is not available, 
schedule the Veteran for a VA examination 
to determine the impact that his service-
connected degenerative changes of the 
lumbar spine has on his employability.  
All pertinent symptomatology and findings 
must be reported in detail.  Any 
indicated diagnostic tests and studies 
must be accomplished.  The claims file 
must be made available to and pertinent 
documents therein reviewed by the 
examiner in conjunction with the 
requested study.  The examiner must 
annotate the examination report to 
indicate that such a review of the claims 
file was accomplished.  The examiner must 
elicit from the Veteran, and record for 
clinical purposes, a full work and 
educational history.  Based on the review 
of the claims file, the history provided, 
and examination of the Veteran, the 
examiner must provide an opinion as to 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent or greater), or less likely 
than not (i.e., probability less than 50 
percent) that the Veteran is unable to 
obtain or retain substantially gainful 
employment solely due to his service-
connected lumbar spine disability, 
consistent with his education and 
occupational experience, irrespective of 
age and any nonservice-connected 
disorders such as the Veteran's peptic 
ulcer disease.  Substantially gainful 
employment refers to the ability to earn, 
at a minimum, a living wage.  If the 
examiner concludes that the Veteran's 
service-connected degenerative changes in 
the lumbar spine, alone, would not render 
him unemployable, the examiner should 
provide an opinion as to the types of 
employment the Veteran could undertake 
and what types of employment duties his 
service-connected back disability would 
impair.  The report must be typed.

3.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim of 
entitlement to TDIU must be 
readjudicated.  If the appeal remains 
denied, a supplemental statement of the 
case which addresses all evidence 
received subsequent to the last 
supplemental statement of the case must 
be provided to the Veteran and his 
representative.  After the Veteran and 
his representative have had an adequate 
opportunity to respond, the appeal must 
be returned to the Board for appellate 
review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

